Appellate Case: 22-6098     Document: 010110784513         Date Filed: 12/16/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 16, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  ALEN DEAN O’BRYANT,

        Petitioner - Appellant,

  v.                                                           No. 22-6098
                                                        (D.C. No. 5:21-CV-00153-R)
  SCOTT NUNN, Warden,                                          (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        An Oklahoma jury convicted petitioner Alen Dean O’Bryant of four counts of

 child sexual abuse and the state court sentenced him to four consecutive terms of life

 imprisonment. Mr. O’Bryant argues his convictions violated his constitutional rights

 because he received ineffective assistance of trial counsel, state witnesses and the

 prosecutor impermissibly vouched for the victim and otherwise prejudiced

 Mr. O’Bryant, and cumulative error rendered the trial fundamentally unfair.

        After failing to obtain relief in the state courts, Mr. O’Bryant submitted a

 federal habeas corpus petition under 28 U.S.C. § 2254. The district court denied the



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
Appellate Case: 22-6098    Document: 010110784513        Date Filed: 12/16/2022    Page: 2



 petition and declined to issue a certificate of appealability (“COA”). Mr. O’Bryant

 subsequently applied for a COA from this court. Because Mr. O’Bryant fails to make

 a substantial showing of a constitutional violation, we decline to issue a COA and we

 dismiss this matter.

                                I.     BACKGROUND

       In 2018, an Oklahoma jury convicted Mr. O’Bryant of four counts of child

 sexual abuse. The jury heard testimony from the child, her mother, and individuals to

 whom she allegedly disclosed the abuse: her school principal, her school counselor,

 the Department of Human Services (“DHS”) caseworker handling her case, the

 medical examiner, and the forensic interviewer. The jury also heard from two defense

 witnesses: a friend of the child’s family, who was also the child’s pediatrician, and an

 expert witness who was a pediatric psychologist. The court sentenced Mr. O’Bryant

 to four consecutive life sentences.

       On direct appeal, Mr. O’Bryant argued he received ineffective assistance of

 counsel in violation of his Sixth and Fourteenth Amendment rights. As relevant here,

 he argued counsel performed deficiently by failing to (1) present extrinsic evidence

 to impeach the child’s mother, who testified she believed her daughter’s allegations

 against Mr. O’Bryant after an initial period of doubt; (2) object to the introduction of

 a video recording of the forensic interview of the child as cumulative; (3) object to

 testimony by various witnesses who improperly vouched for the child’s credibility,

 particularly the medical examiner, who testified she found the child’s statements to

 be consistent with her statements in the forensic interview; and (4) adequately advise

                                            2
Appellate Case: 22-6098      Document: 010110784513       Date Filed: 12/16/2022     Page: 3



 Mr. O’Bryant of his right to testify by failing to prepare him to testify, perform mock

 examinations or cross-examinations, or discuss what to expect if he did choose to

 testify, rendering his waiver of his right to testify involuntary and unknowing.

 Mr. O’Bryant argued these failures prejudiced him.

           As relevant here, Mr. O’Bryant also argued the trial court allowed testimony

 by various witnesses that bolstered the child’s credibility in violation of state

 evidentiary law. He particularly objected to the medical examiner’s testimony that in

 the majority of cases, children do not lie about sexual abuse; that she found the

 child’s statements reliable because they were consistent with her statements in the

 forensic interview; and that in 95% of cases in which sexual abuse has occurred there

 are no abnormal medical findings that would indicate abuse. Mr. O’Bryant also

 argued the prosecutor improperly vouched for the child’s truthfulness and called

 Mr. O’Bryant a liar, rendering his trial fundamentally unfair in violation of the Fifth

 and Fourteenth Amendments. Finally, he argued cumulative error denied him a fair

 trial.1

           The Oklahoma Court of Criminal Appeals (“OCCA”) affirmed Mr. O’Bryant’s

 conviction in a Summary Opinion. The OCCA concluded Mr. O’Bryant was not

 denied the effective assistance of counsel under Strickland v. Washington, 466 U.S.

 668, 687 (1984), because counsel’s actions did not fall below reasonable standards of


           1
         Mr. O’Bryant also argued the trial court erred under state evidentiary law by
 admitting hearsay evidence and the state statute allowing child hearsay evidence to
 be introduced violated the Sixth Amendment. Mr. O’Bryant does not renew these
 arguments in his habeas petition.
                                              3
Appellate Case: 22-6098    Document: 010110784513        Date Filed: 12/16/2022    Page: 4



 professional conduct and any objections to the complained-of evidence would have

 been overruled. It also concluded the medical examiner did not impermissibly vouch

 for the child. The OCCA further determined Mr. O’Bryant had forfeited his

 arguments as to other witnesses and the prosecutor by failing to object at trial, and on

 plain error review, the OCCA determined the statements were not improper. Finally,

 the OCCA concluded there were no individual errors that could have contributed to

 cumulative error.

       Mr. O’Bryant sought relief under 28 U.S.C. § 2254 in the United States District

 Court for the Western District of Oklahoma. After reviewing the petition on the merits

 and receiving the recommendation of a magistrate judge, the district court denied

 relief and declined to issue a COA.

       As to the ineffective assistance of counsel claim, the district court concluded

 the OCCA’s determination that Mr. O’Bryant suffered no such deprivation to be

 reasonable because (1) the decision not to introduce extrinsic evidence was a

 reasonable tactical decision, (2) any objection to the complained-of testimony would

 have been overruled, and (3) Mr. O’Bryant cannot show he was unaware of his right

 to testify because he explicitly waived that right and alleged no facts showing his

 counsel stopped him from exercising it.

       The district court also determined that the OCCA’s conclusion the allegedly

 vouching testimony did not deny Mr. O’Bryant a fair trial was reasonable. As to the

 medical examiner’s testimony, the district court reasoned that even if it constituted

 “vouching” it did not deny Mr. O’Bryant a fair trial because (1) it was not used to

                                            4
Appellate Case: 22-6098    Document: 010110784513          Date Filed: 12/16/2022      Page: 5



 bolster the child’s credibility; instead, it was given in response to the defense’s

 theory that the lack of medical findings meant lack of abuse, and that is the only

 purpose for which the prosecution used it; and (2) the jury had a chance to evaluate

 the child’s credibility for itself by hearing her testify and undergo cross-examination.

 The district court found the OCCA’s decision as to the other witnesses’ allegedly

 vouching testimony reasonable for similar reasons: the jury heard from the child

 herself in direct and cross-examination, and the prosecutor’s statements were not

 made to bolster the child’s credibility but to respond to a theory the defense had put

 forward that the child. had fabricated the allegations.

       As to the alleged prosecutorial misconduct, the district court determined the

 OCCA’s decision was reasonable because it was not improper for the prosecutor to

 draw “‘the jury’s attention to evidence that would enhance or diminish a witness’s

 credibility’”; the prosecutor was not making the statements to bolster credibility but

 to show that the defense theory made no sense; and the prosecutor did not indicate

 any personal belief in the witnesses’ credibility or indicate he knew something more

 than the evidence showed. ROA Vol. I at 248 (quoting Thornburg v. Mullin, 422 F.3d

 1113, 1132 (10th Cir. 2005)). Furthermore, the district court noted the trial court

 instructed the jurors that they “alone were to determine the credibility of witnesses.”

 Id. The district court further indicated that the prosecutor’s referring to Mr. O’Bryant

 as a liar was intended to point out an inconsistency in the defendant’s story and

 therefore within the bounds of proper prosecutorial conduct. The district court also



                                             5
Appellate Case: 22-6098    Document: 010110784513        Date Filed: 12/16/2022    Page: 6



 noted that, even if these acts constituted misconduct, they were not so inappropriate

 as to render the trial fundamentally unfair.

       Finally, the district court concluded the OCCA’s decision on cumulative error

 was not contrary to or an unreasonable application of clearly established federal law

 because Mr. O’Bryant had not established the existence of two or more errors. The

 district court declined to issue a COA because Mr. O’Bryant had not demonstrated

 that reasonable jurists would find the constitutional claims debatable.

       Mr. O’Bryant now seeks a COA from this court.

                                  II.    DISCUSSION

       A federal court may grant habeas relief only if the state court decision was

 “contrary to, or involved an unreasonable application of, clearly established Federal

 law, as determined by the Supreme Court of the United States,” or “was based on an

 unreasonable determination of the facts in light of the evidence presented in the State

 court proceeding.” 28 U.S.C. § 2254(d)(1), (2). This is a highly deferential standard

 designed to allow federal courts to interfere with state-court decisions only in cases

 of “‘extreme malfunctions in the state criminal justice systems’” on issues of federal

 law. Harrington v. Richter, 562 U.S. 86, 102 (2011) (quoting Jackson v. Virginia,

 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring in judgment)). “Federal habeas

 relief is not available to correct state law errors.” Leatherwood v. Allbaugh, 861 F.3d

 1034, 1043 (10th Cir. 2017) (citing Estelle v. McGuire, 502 U.S. 62, 67–68 (1991)).

       Where the state court decision rested on an independent and adequate state

 procedural ground, such as failure to make a trial objection, the claim is procedurally

                                                6
Appellate Case: 22-6098      Document: 010110784513       Date Filed: 12/16/2022     Page: 7



 barred from habeas review unless the state court proceeded to review for plain error

 and denied relief because the claim lacked merit under federal law. Cargle v. Mullin,

 317 F.3d 1196, 1206 (10th Cir. 2003) (“In such a case, there is no independent state

 ground of decision and, thus, no basis for procedural bar. Consistent with that

 conclusion, the state court’s disposition would be entitled to § 2254(d) deference

 because it was a form of merits review.” (internal citation omitted)). Because

 Oklahoma’s plain error test is virtually identical to a federal due process analysis, the

 OCCA’s application of its plain error test “constitute[s] an adjudication on the merits

 of [a] due process claim.” Hancock v. Trammell, 798 F.3d 1002, 1011–12 (10th Cir.

 2015).

          Before this court may examine the merits of a § 2254 petition, the petitioner

 must obtain a COA from either the district court or this court. 28 U.S.C.

 § 2253(c)(1)(A). “A [COA] may issue . . . only if the applicant has made a substantial

 showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To show the

 denial of a constitutional right, the “applicant should ‘include reference to a specific

 federal constitutional guarantee, as well as a statement of the facts that entitle [him]

 to relief.’” Leatherwood, 861 F.3d at 1043 (quoting Gray v. Netherland, 518 U.S.

 152, 162–63 (1996)). We will grant a COA only if the petitioner “‘sho[ws] that

 reasonable jurists could debate whether (or, for that matter, agree that) the petition

 should have been resolved in a different manner or that the issues presented were

 adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537

 U.S. 322, 336 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

                                              7
Appellate Case: 22-6098      Document: 010110784513      Date Filed: 12/16/2022    Page: 8



        The district court declined to issue a COA, so we must consider

 Mr. O’Bryant’s application for a COA at the outset. Fed. R. App. P. 22(b)(2).

                        A.     Ineffective Assistance of Counsel

        Mr. O’Bryant first seeks a COA on whether he was denied the effective

 assistance of counsel in violation of his Sixth and Fourteenth Amendment rights. He

 contends trial counsel performed deficiently by failing to present impeachment

 evidence, object to prejudicial testimony, and adequately advise him of his right to

 testify.

        To show ineffective assistance of counsel, a petitioner must show both that

 counsel’s performance “fell below an objective standard of reasonableness” and “the

 deficient performance prejudiced the defense.” Strickland, 466 U.S. at 687–88. “Our

 review of counsel’s performance under the first prong of Strickland is a highly

 deferential one” and “the petitioner bears a heavy burden when it comes to

 overcoming that presumption.” Harmon v. Sharp, 936 F.3d 1044, 1058 (10th Cir.

 2019) (brackets and internal quotation marks omitted). “To be deficient, the

 performance must be outside the wide range of professionally competent assistance.

 In other words, it must have been completely unreasonable, not merely wrong.” Id.

 (quotation marks omitted). The Strickland standard “calls for an inquiry into the

 objective reasonableness of counsel’s performance, not counsel’s subjective state of

 mind.” Harrington, 562 U.S. at 110. Finally, to show prejudice, a petitioner must

 demonstrate “that there is a reasonable probability that, but for counsel’s



                                            8
Appellate Case: 22-6098    Document: 010110784513         Date Filed: 12/16/2022      Page: 9



 unprofessional errors, the result of the proceeding would have been different.”

 Strickland, 466 U.S. at 694.

       In the § 2254 context, a state prisoner’s task in showing ineffective assistance is

 even greater because we also defer to the state court’s determination that counsel’s

 performance was not deficient. See Harmon, 936 F.3d at 1058 (describing review of

 ineffective assistance claims in § 2254 petitions as “doubly deferential” (quoting

 Knowles v. Mirzayance, 556 U.S. 111, 123 (2009))). “When § 2254(d) applies, the

 question is not whether counsel’s actions were reasonable. The question is whether

 there is any reasonable argument that counsel satisfied Strickland’s deferential

 standard.” Harrington, 562 U.S. at 105.

       The OCCA determined trial counsel’s actions did not fall below reasonable

 standards of professional conduct and trial counsel had not chosen a deficient

 strategy. Reasonable jurists would agree that the district court properly denied habeas

 relief under our highly deferential standard.

 1.    Failure to Present Extrinsic Evidence

       Mr. O’Bryant argues counsel ought to have presented extrinsic evidence to try

 to impeach the child’s mother. At trial, the child’s mother testified she had initially

 disbelieved her daughter’s allegations but had come to believe them when she

 watched the video of the forensic interview in which the child described the abuse in

 detail. Mr. O’Bryant suggests counsel ought to have presented evidence implying the

 child’s mother in fact never believed the child; she had only claimed to do so to get

 her children back from state custody. The proffered evidence, Mr. O’Bryant

                                             9
Appellate Case: 22-6098    Document: 010110784513        Date Filed: 12/16/2022     Page: 10



  maintains, would have included a statement from the child’s mother about her initial

  disbelief of the allegations and the pressure she felt from DHS to say she believed the

  child as well as affidavits, photographs, and text messages showing the child’s

  mother continuing a relationship with Mr. O’Bryant even after she claimed to believe

  he had sexually abused the child.

        As the district court correctly found, the OCCA’s decision that these omissions

  did not constitute ineffective assistance of counsel was consistent with Strickland

  because the omissions were not unreasonable. Strickland, 466 U.S. at 687–88. To be

  constitutionally deficient, the actions of counsel must be “completely unreasonable,

  not merely wrong, so that they bear no relationship to a possible defense strategy.”

  Fox v. Ward, 200 F.3d 1286, 1296 (10th Cir. 2000) (quotation marks, citation, and

  brackets omitted). The alleged evidence would have been largely redundant of the

  child’s mother’s live testimony—she admitted her initial and prolonged disbelief of

  her daughter’s story, testified extensively about the pressure she felt from DHS to say

  she believed her daughter to get her children back, and explained she did not want to

  separate from Mr. O’Bryant but felt intense pressure from DHS to do so. Deciding

  not to introduce duplicative evidence is a reasonable tactical decision. See DeRosa v.

  Workman, 679 F.3d 1196, 1218–19 (10th Cir. 2012).

        Moreover, there is no reasonable probability this evidence would have led

  jurors to acquit Mr. O’Bryant. Duplicative evidence is “of only marginal value” and

  we generally refuse to find its omission prejudicial. Hanson v. Sherrod, 797 F.3d

  810, 832 (10th Cir. 2015). Furthermore, the jurors had plenty of evidence with which

                                            10
Appellate Case: 22-6098     Document: 010110784513        Date Filed: 12/16/2022     Page: 11



  to make their own determination of the child’s credibility regardless of whether her

  mother believed her: they heard the child testify about the abuse, saw the video

  recording of the forensic interview, and heard other witnesses testify about the

  child’s disclosures of abuse.

        Because counsel’s failure to introduce extrinsic evidence was neither deficient

  nor prejudicial, reasonable jurists would not debate that the district court properly

  denied habeas relief on this basis.

  2.    Failure to Object to Cumulative and “Vouching” Testimony

        Mr. O’Bryant next argues counsel was ineffective for failing to object to

  certain evidence including (1) the video recording of the forensic interview as

  cumulative of the child’s live testimony, and (2) the medical examiner’s testimony as

  impermissibly “vouching” for the child under state law.

        As the district court rightly determined, the OCCA’s decision that counsel was

  not deficient on these grounds was reasonable because these objections would have

  been futile. The OCCA found the video recording was not cumulative and the

  challenged testimony did not constitute impermissible vouching under Oklahoma

  law. Thus, any such objection would have been overruled, and failing to make futile

  objections is neither deficient nor prejudicial. See Sperry v. McKune, 445 F.3d 1268,

  1275 (10th Cir. 2006) (explaining failure to make meritless argument at trial was not

  ineffective); Parker v. Scott, 394 F.3d 1302, 1321 (10th Cir. 2005) (denying habeas

  relief where counsel failed to object to allegedly vouching statements because the

  statements did not impermissibly vouch for the witness under Oklahoma law);

                                             11
Appellate Case: 22-6098     Document: 010110784513        Date Filed: 12/16/2022    Page: 12



  Jackson v. Shanks, 143 F.3d 1313, 1320 (10th Cir. 1998) (explaining counsel’s

  failure to make futile argument was neither deficient nor prejudicial).

  3.    Failure to Advise Mr. O’Bryant of His Right to Testify

        Mr. O’Bryant argues trial counsel failed to advise him adequately regarding his

  right to testify in his defense. He admits he acknowledged at trial that he had discussed

  his right to testify with counsel and waived his right to do so, but he argues now he

  was not fully informed because “there was no mock direct examination, and no

  sample cross-examination, no discussion of what questions to expect, from either

  defense counsel or the State, and no preparation at all for what that might have been

  like or why it was important.” COA Request at 19.

        The OCCA’s determination that counsel performed adequately is entitled to

  deference. Harmon, 936 F.3d at 1058. But even if the OCCA’s decision was

  unreasonable and counsel should have done more to prepare Mr. O’Bryant to testify,

  Mr. O’Bryant has not shown that failure to do so prejudiced him. He suggests he

  would have chosen to testify if he had been better informed because he was

  defenseless without his own testimony. But he was not defenseless—defense counsel

  vigorously cross-examined the State’s witnesses throughout the trial and put on two

  defense witnesses to undermine the State’s evidence and raise doubts about

  Mr. O’Bryant’s guilt. Furthermore, Mr. O’Bryant does not explain what testimony he

  would have given or why it would have overcome the extensive evidence the jury

  ultimately found credible. In sum, he has not shown a reasonable probability of a

  different outcome had his counsel further discussed the possibility of testifying.
                                             12
Appellate Case: 22-6098      Document: 010110784513          Date Filed: 12/16/2022        Page: 13



         Because reasonable jurists would not debate the district court’s denial of

  habeas relief due to counsel’s failure to more fully inform him of his right to testify,

  Mr. O’Bryant is not entitled to a COA on this issue.

                                      B.     Due Process

         Mr. O’Bryant argues that various trial court failures and prosecutorial misconduct

  rendered his trial fundamentally unfair in violation of his due process rights.

         A criminal trial is fundamentally unfair in violation of due process if it is “fatally

  infected” with acts “of such quality as necessarily prevents a fair trial.” Lisenba v.

  California, 314 U.S. 219, 236 (1941). “[A]part from trials conducted in violation of

  express constitutional mandates, a constitutionally unfair trial takes place only where the

  barriers and safeguards are so relaxed or forgotten . . . that the proceeding is more a

  spectacle or trial by ordeal than a disciplined contest.” United States v. Augenblick, 393

  U.S. 348, 356 (1969) (first citing Moore v. Dempsey, 261 U.S. 86, 91 (1923) (explaining

  trial would be constitutionally void if “counsel, jury and judge were swept to the fatal end

  by an irresistible wave of public passion”); then citing Rideau v. Louisiana, 373 U.S. 723,

  726 (1963) (finding due process violation where court denied change of venue because

  local television program showed defendant confessing such that a local trial “could be but

  a hollow formality”), overruled on other grounds by Brecht v. Abrahamson, 507 U.S. 619

  (1993); and then citing Brown v. Mississippi, 297 U.S. 278, 285–87 (1936) (holding

  conviction and sentence based on brutally coerced confession to violate due process)).

         The district court properly concluded Mr. O’Bryant showed no denial of due

  process to justify habeas relief.

                                                13
Appellate Case: 22-6098     Document: 010110784513        Date Filed: 12/16/2022      Page: 14



  1.     Vouching for the Child

         Mr. O’Bryant argues he was deprived of due process because the trial court

  allowed various witnesses to vouch for the credibility of the child—i.e., the witnesses

  allegedly told the jury whom to believe and thereby invaded the province of the jury

  as the arbiters of credibility. He primarily objects to the medical examiner’s

  testimony that (1) most children’s disclosures of sexual abuse are true, (2) she found

  the child’s statements to her to be consistent with what she had been told of the

  forensic interview, and (3) the lack of medical findings indicating sexual abuse did

  not rule out sexual abuse but was in fact the norm in sexual abuse cases. He also

  objects to (1) the DHS caseworker’s testimony that she did not think the child was

  lying because the child never faltered in her story; (2) the forensic interviewer’s

  statements that the acts described by the child were not something a child would talk

  about unless they actually happened; and (3) the child’s mother’s statement that she

  eventually came to believe the child’s allegations.

         Mr. O’Bryant argued this claim to the OCCA exclusively under state law.

  Analyzing the claim under state law, the OCCA found these witnesses did not engage

  in impermissible vouching. The OCCA explained that the medical examiner’s

  testimony “incidentally corroborated the other evidence but it did not tell jurors what

  result to reach.” ROA Vol. I at 153. As for the other witnesses, the OCCA found the

  objection to their testimony waived for lack of objection at trial. Proceeding to

  review for plain error, the court determined the testimony did not improperly vouch

  for the victim or tell the jury what result to reach.

                                              14
Appellate Case: 22-6098     Document: 010110784513         Date Filed: 12/16/2022        Page: 15



         Mr. O’Bryant has not shown that the OCCA’s resolution of this issue was

  contrary to established federal constitutional law. At the state-court level,

  Mr. O’Bryant based his objection exclusively on state evidentiary rules, and “[a]

  habeas applicant cannot transform a state law claim into a federal one merely by

  attaching a due process label.” Leatherwood, 861 F.3d at 1043; see also Marshall v.

  Lonberger, 459 U.S. 422, 438 n.6 (1983) (“[T]he Due Process Clause does not permit the

  federal courts to engage in a finely tuned review of the wisdom of state evidentiary

  rules”).

         To the extent the OCCA reviewed for plain error, its decision was not contrary

  to or an unreasonable application of any clearly established federal due process

  standard. Mr. O’Bryant points to no Supreme Court case clearly establishing that

  vouching testimony violates the Due Process Clause or renders a trial fundamentally

  unfair. Cf. Parker, 394 F.3d at 1310 (rejecting argument by habeas petitioner that

  vouching testimony violated due process because no Supreme Court case was on

  point). The only Supreme Court case Mr. O’Bryant cites in support of his argument is

  Aetna Life Ins. Co. v. Ward, 140 U.S. 76, 88–89 (1891), which upheld a jury

  instruction that the jury could reject a diagnosis made by a medical expert if it did not

  find it credible, explaining that it was the jury’s province to determine the credibility

  of testimony and weigh it against contrary evidence. Aetna stands for the general

  principle that the jury is the arbiter of credibility; Aetna does not discuss “vouching”

  testimony at all or establish that such testimony violates due process.



                                              15
Appellate Case: 22-6098      Document: 010110784513         Date Filed: 12/16/2022     Page: 16



         Furthermore, even if the challenged testimony constituted impermissible

  vouching, it did not render the trial fundamentally unfair because these statements

  had minimal, if any, effect on the trial’s outcome. See Hanson, 797 F.3d at 843 (“An

  inquiry into the fundamental fairness of the trial requires an examination of the entire

  proceedings, including the strength of the evidence against the [petitioner].”). The

  jury heard from the child herself and could make its own credibility determinations

  based on the child’s testimony and other testimony corroborating it, including others’

  testimony about the child’s disclosures to them and about their professional

  experiences with and/or understanding of childhood disclosures of sexual abuse.

  Furthermore, the judge provided cautionary instructions to the jury about their role as

  the sole arbiters of credibility.

         Mr. O’Bryant attempts to shore up his argument with cases from this and other

  circuits about the impermissibility of vouching testimony. Such authority cannot

  substitute for a Supreme Court case on point. See Grant v. Trammell, 727 F.3d 1006,

  1020 (10th Cir. 2013) (“‘[C]ircuit precedent may [not] be used to refine or sharpen a

  general principle of Supreme Court jurisprudence into a specific legal rule.” (quoting

  Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (per curiam))). Furthermore, vouching

  testimony could be impermissible for any number of reasons without rendering the trial

  fundamentally unfair.2 See, e.g., United States v. Vest, 116 F.3d 1179, 1185 (7th Cir.


         2
          None of the circuit court cases Mr. O’Bryant cites determined vouching
  testimony rose to the level of a constitutional error. See United States v. Hill, 749 F.3d
  1250, 1263 (10th Cir. 2014) (determining such testimony violated only the Federal
  Rules of Evidence); Parker v. Scott, 394 F.3d 1302, 1310–12 (10th Cir. 2005)
                                              16
Appellate Case: 22-6098     Document: 010110784513        Date Filed: 12/16/2022    Page: 17



  1997) (finding such testimony improper under the Federal Rules of Evidence but

  concluding it did not render the trial unfair).

         Finally, even if vouching testimony might render a trial fundamentally unfair,

  Mr. O’Bryant has not shown it rendered his trial fundamentally unfair. The Supreme

  Court has found trials fundamentally unfair in circumstances in which the unfairness

  so pervaded every aspect of the trial that it rendered the trial a sham. See Lisenba,

  314 U.S. at 236–37 (explaining use of a coerced confession to obtain a guilty verdict

  rendered a trial fundamentally unfair); Moore, 261 U.S. at 89–92 (concluding a trial

  was fundamentally unfair where petitioners were convicted of murder and sentenced

  to death at a time of inflamed public opinion due to a race riot and they were

  represented by an attorney appointed at the beginning of the forty-five-minute trial).

  The challenged evidence here—limited in scope and duration, largely offered to rebut

  defense theories rather than bolster credibility, and tempered by instructions from the

  court—did not undermine the trial’s basic integrity.




  (determining that the OCCA had not ruled unreasonably by denying relief based on
  allegedly vouching testimony very similar to the testimony here); Nimely v. City of New
  York, 414 F.3d 381, 398 (2d Cir. 2005) (determining vouching testimony violated the
  Federal Rules of Evidence); United States v. Vest, 116 F.3d 1179, 1185 (7th Cir.
  1997) (finding such testimony improper under the Federal Rules of Evidence but
  concluding the district court did not plainly err because of the judge’s cautionary
  instructions and the limited duration of the testimony); Engesser v. Dooley, 457 F.3d
  731, 736–38 (8th Cir. 2006) (finding it reasonable for the state court to find witness’s
  testimony about another witness’s credibility not to render the trial fundamentally
  unfair); United States v. Alcantara-Castillo, 788 F.3d 1186, 1197–98 (9th Cir. 2005)
  (finding a due process error based on prosecutorial misconduct in eliciting vouching
  testimony but not based on the presence of the vouching testimony itself).
                                              17
Appellate Case: 22-6098     Document: 010110784513        Date Filed: 12/16/2022    Page: 18



          In sum, reasonable jurists would agree that the district court properly denied

  habeas relief on this ground because there is no clearly established constitutional rule

  against vouching testimony, and even if the challenged testimony was improper, it

  did not render the trial fundamentally unfair.

  2.      Prosecutorial Misconduct

          Mr. O’Bryant contends that several statements by the prosecutor in closing

  arguments violated his due process rights, including (1) vouching for the child by

  calling her description of abuse unexpected and shocking and suggesting her mother

  was being truthful when she said she believed the child, and (2) calling Mr. O’Bryant

  a liar for telling a police officer he could not have abused the child because he was

  impotent while his ex-wife testified his impotence was successfully treated at the

  time.

          The OCCA noted that none of the alleged misconduct was objected to at trial

  and determined there was no plain error because the prosecutor’s statements were

  proper comments on the evidence or were made in response to the arguments of

  defense counsel.

          The district court correctly determined the OCCA’s rejection of the

  prosecutorial misconduct claim was not contrary to clearly established constitutional

  law. To be sure, the Supreme Court has been clear that prosecutors must not inject

  their personal opinions about evidence into a trial. See Darden v. Wainwright, 477

  U.S. 168, 180–83 (1986); id. at 189–92 (Blackmun, Brennan, Marshall and Stevens,

  JJ., dissenting); United States v. Young, 470 U.S. 1, 8–9 (1985); Donnelly v.

                                             18
Appellate Case: 22-6098      Document: 010110784513           Date Filed: 12/16/2022      Page: 19



  DeChristoforo, 416 U.S. 637, 647, 648 n.23 (1974). The purpose of this rule is to

  prevent the jury’s misapprehension that the prosecutor possesses evidence not

  presented at trial and to avoid inducing the jury to trust the government’s judgment

  rather than its own. Young, 470 U.S. at 13. However, in Darden, Young, and

  Donnelly, even egregious violations of this rule were held not to render the trial

  fundamentally unfair because, in context, they would not have prejudiced the jury.

  Darden, 477 U.S. at 181–82; Young, 470 U.S. at 16–20; Donnelly, 416 U.S. at 643–

  48. This is because “the touchstone of due process analysis in cases of alleged

  prosecutorial misconduct is the fairness of the trial, not the culpability of the

  prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982).

         The only case Mr. O’Bryant cites in which the Supreme Court has held that a

  prosecutor’s comments rendered a trial fundamentally unfair involved pervasive

  misbehavior presenting an intolerable risk of prejudice. In Berger v. United States,

  295 U.S. 78 (1935), the prosecutor misstated the facts and the testimony, suggested

  statements had been made to him personally out of court, and assumed prejudicial facts

  not in evidence. See 295 U.S. at 85–89. The Court reiterated that a prosecutor’s

  obligation “in a criminal prosecution is not that it shall win a case, but that justice shall be

  done” and a prosecutor must “refrain from improper methods calculated to produce a

  wrongful conviction,” especially given jurors’ general faith that prosecutors are behaving

  with integrity. Id. at 88. This was especially true in a weak case that depended on the

  testimony of an accomplice with a long criminal record. Id. at 88–89. In such

  circumstances, “prejudice to the cause of the accused is so highly probable that we are

                                                19
Appellate Case: 22-6098     Document: 010110784513         Date Filed: 12/16/2022      Page: 20



  not justified in assuming its nonexistence.” Id. at 89. The Court noted the “misconduct

  was pronounced and persistent,” not “slight or confined to a single instance.” Id.

         Here, to determine that the OCCA’s rejection of the prosecutorial misconduct

  claim was unreasonable, a jurist would need to view the prosecutor’s few isolated

  comments in closing arguments as not just improper but capable of overpowering the

  jury’s ability to make its own credibility determination. In the context of this trial, no

  reasonable jurist would take that view. On the contrary, all reasonable jurists would

  agree that the district court properly denied habeas relief on this issue.

  3.     Cumulative Error

         Mr. O’Bryant contends that the cumulative effect of the errors at trial rendered

  the trial fundamentally unfair. The OCCA disagreed, determining there could be no

  accumulated error because there was no individual error. Reasonable jurists would

  not quarrel with the district court’s denial of habeas relief on this ground because, if

  there were errors, they were insufficient to render the trial fundamentally unfair.

  Thus, Mr. O’Bryant is not entitled to a COA on this issue.

                                   III.   CONCLUSION

         Mr. O’Bryant has not made a substantial showing of denial of a constitutional

  right. Reasonable jurists would therefore agree that the district court properly denied

  his habeas petition. Thus, we DENY Mr. O’Bryant’s application for a COA and




                                              20
Appellate Case: 22-6098   Document: 010110784513    Date Filed: 12/16/2022   Page: 21



  DISMISS this matter.

                                         Entered for the Court


                                         Carolyn B. McHugh
                                         Circuit Judge




                                        21